DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 11-13, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herman et al. (U.S. 2016/0074778 A1), hereinafter “Herman”.

    PNG
    media_image1.png
    726
    968
    media_image1.png
    Greyscale

Herman teaches a filter assembly 10 comprising a housing 12 defining an inner cavity (within the filter element 14) and an outer cavity (outside and above the end cap 54 of the filter element; the outer cavity is the space between the outer surface of the filter element 14 and the inner surface of the housing 12) and a valve body 30, wherein the end cap 54 separates the inner and outer cavities.  The valve body (a portion of which is positioned within a central tube 26) comprising a vent passage [e.g. through the conical surface 34, 0016, 0041] and a protruding element (protruding upwardly from the conical surface 34 of the valve body).  A seating surface extends around the base of the protruding element and provides a circular seating surface engageable with a valve seat 60 of the end cap 54 in a closed position.  A spring 32 biases the valve body toward the closed position.  In an open position, fluid flows from the outer cavity to the inner cavity between the valve seat and an outer surface of the valve body [as in claims 1-2 and 6-7].     

As for claim 5, the flange 58 of the end cap defines an inner rim of an aperture therethrough and the valve seat 60.

As easily deduced from figure 1, the lower end of the spring 32 abuts a retaining feature of the central tube [as in claim 11].  

As expanded above, Herman also teaches all the limitations of claims 12-13 and 17-18.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Hawkins et al. (U.S. 2006/0053756 A1), hereinafter “Hawkins”.

Herman doesn’t specify a sealing feature between the end cap and the central tube no a return line in the central tube.

    PNG
    media_image2.png
    902
    557
    media_image2.png
    Greyscale
However, Hawkins teaches a sealing feature 60 between the central tube and an underside of an end cap [as in claims 4 and 16].  He also teaches a return line 65 in the central tube [as in claim 10].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the sealing feature 60 of Hawkins in the invention of Herman, since Hawkins teaches the benefit of minimizing the risk of fuel bypassing the valve in a closed position [0020].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the return line 65 of Hawkins in the central tube of Herman, since Hawkins teaches the benefit of removing trapped air from the filtration system (the goal of Herman) and back to the fuel tank [0021]. 

Claims 3, 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Malgorn et al. (U.S. 9,573,087 B2), hereinafter “Malgorn”.

Herman was expanded above but doesn’t specify his protruding member to include a radially extending tab, nor the filter element and valve body being a singular cartridge.

    PNG
    media_image3.png
    286
    431
    media_image3.png
    Greyscale

As shown in his figure 2, Malgorn teaches tabs at the top of his protruding elements 26 that are radially extending to abut the top surface of the end cap 11 [as in claims 9, 15 and 20] and that retains the valve body with the filter element upon removal as a singular cartridge [as in claim 3].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the tab(s) of Malgorn on the protruding element of Herman, since such provides the benefit of a new valve seal every time the filter cartridge is replaced, and that is also incinerable.   

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive.  Applicant’s sole argument is that the end cap of Herman does not separate the inner and outer cavities.  This is not found to be convincing since, as explained in the action, the inner cavity is the space within the filter element and the outer cavity is the space between the outer cylindrical surface of the filter element 14 and the inner surface of the housing 12.  Reference number 24 argued by the Applicant is used by Herman to designate what would be both the inner and outer cavities together (as well as the space occupied by the filter element 14).  The end cap 54 separates the cavities—as shown e.g. figure 8.  As in claim 1 of Herman, the second end cap 54 includes a sealing flange that seals with the bypass valve on the center tube when the liquid filter element is installed in the filter housing.  Similarly, this arrangement is the same as the Applicant’s wherein the end cap 116 divides the inner cavity 125 from the outer cavity 127 and the end cap includes a valve seat sealing with a bypass valve on the center tube (see abstract, [0019] and figure 1).  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778